DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements, filed 19 October 2021 and 13 January 2022, comply with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20211019 and 20220113, are attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/303.069 in view of Moloney (US 2021/0287080 A1).
a.	Regarding claim 14, claim 19 of the A computer-implemented method for determining one or more damage states to one or more parts of a vehicle, comprising:
receiving one or more images of the vehicle (claim 18, limitation 1);
generating a plurality of images of the vehicle (claim 18, limitation 2);

determining one or more damage states of each of the parts of the vehicle using the one or more classifications for each of the plurality of images (claim 18, limitation 4); and
outputting the one or more damage states of each of the parts of the vehicle (claim 18, limitation 5).
However, claim 19 of the copending application does not disclose generating a plurality of randomized cropped portions of the one or more images.
Moloney discloses generating a plurality of randomized cropped portions of the one or more images (Moloney discloses “the sample controller 206 may randomly crop one or more portions of the input image” at Fig 2-206 and ¶0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sample controller of Moloney to claim 19 of the copending application.
The suggestion/motivation would have been to “model the desired functionality of the computational model” (Moloney; ¶0003) and “create a training data set from the aggregated input data by associating desired labels with the aggregated input data” (Moloney; ¶0014).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Utke et al. (US 2019/0073641 A1) in view of Moloney (US 2021/0287080 A1).
a.	Regarding claim 14, Tan discloses a computer-implemented method for determining one or more damage states to one or more parts of a vehicle, comprising:
receiving one or more images of the vehicle (Utke discloses that “Receive video(s) of damaged vehicles” at Fig. 8-805; ¶0101);
determining, per part, one or more classifications for each of the plurality of portions using one or more trained models, wherein each classification comprises at least one indication of damage to at least one part (Utke discloses that “the computing platform may perform image analysis of the video to determine one or more frames of the video that include a damaged portion of the vehicle. At step 815, the computing platform may further analyze the one or more frames of the video that include a damaged portion of the vehicle to determine a damaged cluster of parts of the vehicle” at Fig. 8-810 and ¶0101);
determining one or more damage states of each of the parts of the vehicle using the one or more classifications for each of the plurality of portions (Utke discloses that “the computing platform may determine whether the damaged cluster of parts should be repaired or replaced” at Fig. 8-820 and ¶0101); and
outputting the one or more damage states of each of the parts of the vehicle (Utke discloses that “the computing platform may generate, based on the mapping, a list of parts for repair or replacement” at Fig. 8-830 and ¶0101).
However, Utke does not explicitly disclose generating a plurality of randomized cropped portions of the one or more images of the vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sample controller of Moloney to claim 19 of the copending application.
The suggestion/motivation would have been to “model the desired functionality of the computational model” (Moloney; ¶0003) and “create a training data set from the aggregated input data by associating desired labels with the aggregated input data” (Moloney; ¶0014).
b.	Regarding claim 15, the combination applied in claim 14 discloses further comprising pre- processing the received one or more images of the vehicle to determine which of the one or more images of the vehicle meet a predetermined crop suitability threshold (Utke discloses that “after filtering out frames that do not show damage, with insufficient or unacceptable lighting, with reflections, and with occlusions, five frames may be left. The five frames may have been taken at various points on the path 401 taken by the mobile system 150 while capturing the walk-around video. For example, the damage detection computing platform may select frames 1, 3, and 5 as the representative images based on their associated angle data. In this example, frames 2 and 4 may not be selected as representative images because their associated angles are close to those of other frames (e.g., the angle of frame 2 may be within a threshold amount of the angle of frame 1, and the angle of frame 4 may be within a threshold amount of the angle of frame 3)” at Fig. 4 and ¶0068).
c.	Regarding claim 16, the combination applied in claim 14 discloses wherein the predetermined crop suitability threshold comprises determining whether the content of each of the one or more images comprises one or more close ups of the vehicle ((Utke discloses that “after filtering out frames that do not show damage, with insufficient or unacceptable lighting, with reflections, and with occlusions, five frames may be left. The five frames may have been 
d.	Regarding claim 17, the combination applied in claim 15 discloses wherein the predetermined crop suitability threshold comprises determining whether the content of each of the one or more images comprises one or more damage areas (Utke discloses that “The damage detection computing platform 110 may also determine a repair/replace decision based on the asymmetry information (e.g., the asymmetry array or matrix and/or the magnitude of the asymmetry array or matrix) in addition to or instead of the extent of damage information. For example, if the damage detection computing platform 110 detects that two portions of a vehicle have less than a first threshold amount of asymmetry, the damage detection computing platform 110 may determine that there is no damage to the corresponding parts. If the damage detection computing platform 110 detects that two portions of a vehicle have more than a first threshold amount of asymmetry, but less than a second threshold amount of asymmetry, the damage detection computing platform 110 may determine that the corresponding parts should be repaired. If the damage detection computing platform 110 detects that two portions of a vehicle have more than a second threshold amount of asymmetry, the damage detection computing platform 110 may determine that the corresponding parts should be replaced” at ¶0086).
e.	Regarding claim 18, the combination applied in claim 15 discloses wherein pre-processing the received one or more images of the vehicle comprises one or more trained preliminary classification models, optionally the one or more trained models comprise convolutional neural networks (Utke discloses that “The object recognition model 155 may be 
f.	Regarding claim 19, the combination applied in claim 14 discloses further comprising determining a plurality of parts of the damaged vehicle that are represented in the plurality of images of the vehicle comprises the use of a plurality of classifiers (Utke discloses that “Models 116A-F may be used by damage detection computing platform 110 to perform various processes and functions as described herein” at Fig. 1B and ¶0025).
g.	Regarding claim 20, the combination applied in claim 14 discloses wherein each one of the plurality of classifiers is operable to detect each of the parts of the vehicle (Utke discloses that “Models 116A-F may be used by damage detection computing platform 110 to perform various processes and functions as described herein” at Fig. 1B and ¶0025).
h.	Regarding claim 21, the combination applied in claim 14 discloses wherein the damage states of parts of the vehicle are determined as one or more quantitative values (Utke discloses that “the claims adjuster system 120 may present an example graphical user interface 700 for providing feedback on the most relevant photos. The user interface 700 may display the representative images and their determined relevancy scores. The user interface 700 may allow the claims adjuster to select which images were actually relevant and/or manually adjust a relevance score for each photo. The user interface 700 may further provide a function for 
i.	Regarding claim 22, the combination applied in claim 14 discloses wherein the image resolution of each of the received plurality of images is maintained (Utke discloses that “the claims adjuster system 120 may present an example graphical user interface 700 for providing feedback on the most relevant photos. The user interface 700 may display the representative images and their determined relevancy scores. The user interface 700 may allow the claims adjuster to select which images were actually relevant and/or manually adjust a relevance score for each photo. The user interface 700 may further provide a function for reviewing the associated video so that the claims adjuster can manually select other frames of the video as being relevant and assign manual relevance scores. The claims adjuster system 120 may transmit any such feedback, including additional frames of video along with any manual relevance scores, back to damage detection computing platform. In similar fashion, the claims adjuster system 120 may provide other user interfaces for providing feedback on any output of any of models 116A-F, and such feedback may be transmitted to the damage detection computing platform” at Fig. 7 and ¶0099).
j.	Regarding claim 23, the combination applied in claim 14 discloses wherein the one or more trained models comprise any one or any combination of: a neural network; a convolutional neural network; or a recurrent neural network (Utke discloses that “The object recognition model 155 may be trained to map a representation of an input image to an output variable indicating whether the image contains a vehicle and/or a confidence score. The object 
k.	Regarding claim 24, the combination applied in claim 14 discloses wherein determining the one or more classifications and/or determining the one or more damage states comprises using a multi-instance learned approach (Utke discloses that “The object recognition model 155 may be trained to map a representation of an input image to an output variable indicating whether the image contains a vehicle and/or a confidence score. The object recognition model 155 may be a neural network or some other machine-learning or statistical model”, “The damage model 116B may be trained to map a representation of an input image to one or more output variables indicating the presence of damage, the extent of damage, and/or the location of damage. The damage model 116B may be a neural network or some other machine-learning or statistical model”, and “The angle model 116 may be trained to map a representation of an input image to one or more output variables indicating the angle and/or location. The angle model 116C may be a neural network or some other machine-learning or statistical model” at ¶¶0040, 0051, and 0064; Utke discloses that “the computing platform may determine whether the damaged cluster of parts should be repaired or replaced” at Fig. 8-820 and ¶101).
l.	Regarding claim 25, the combination applied in clam 14 discloses further comprising a step of segmenting each of the plurality of images to produce one or more segmentations and wherein the step of determining one or more feature representations uses 

Conclusion
Following is a list of references pertinent to the claimed invention:
Li et al. (US 2018/0260793 A1): A system and method are provided for automatically estimating a repair cost for a vehicle. A method includes: receiving, at a server computing device over an electronic network, one or more images of a damaged vehicle from a client computing device; performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; inferring internal damage to a second set of parts of the vehicle based on the detected external damage; and, calculating an estimated repair cost for the vehicle based on the detected external damage and inferred internal damage based on accessing a parts database that includes repair and labor costs for each part in the first and second sets of parts. 
Endras et al. (US 2019/0294878 A1): A system and method for obtaining target views of a vehicle is disclosed. A seller of a vehicle may seek to obtain one or more target views of the vehicle. To obtain the target views, the user may use a smartphone with an app that accesses the video stream while the user walks around or inside the vehicle. When the app identifies a frame in the video stream as one of the target views sought, the app tags the frame as an image of one of the target views. Further, the user may provide additional input, such as voice 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609